Matter of Brooks v Solomon (2016 NY Slip Op 04102)





Matter of Brooks v Solomon


2016 NY Slip Op 04102


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Mazzarelli, J.P., Andrias, Richter, Manzanet-Daniels, Kahn, JJ.


1267 1184/14 -1380

[*1]In re Calvin Brooks, Petitioner,
vHon. Charles Solomon, etc., et al., Respondents.


Calvin Brooks, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael J. Siudzinski of counsel), for Hon. Charles H. Solomon, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Justin Chung of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MAY 26, 2016
CLERK